IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. WR-77,675-04, -05 & -06


EX PARTE AUSENCIO PEREZ ANACLETO, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. D-1-DC-09-201063, D-1-DC-10-904033 & D-1-DC-10-904034 

IN THE 390TH DISTRICT COURT
FROM TRAVIS COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts
of driving while intoxicated and sentenced to imprisonment for fifteen and ten years.  He was also
convicted of one count of aggravated assault and sentenced to imprisonment for fifteen years.  He
did not appeal his convictions.
	Applicant contends, among other things, that in cause number D-1-DC-09-201063, the
conviction being challenged in the -04 application, he was sentenced to fifteen years' imprisonment
for a third degree felony.  After finding that the judgment in this cause contained a clerical mistake,
the trial court entered a judgment nunc pro tunc and sent a copy of this judgment to the Texas
Department of Criminal Justice--Correctional Institutions Division. Applicant's claim has been
rendered moot and is dismissed.  Based on this Court's independent review of the record,
Applicant's other claims in the -04 application are without merit and are denied.  The -04 application
is, accordingly, dismissed in part and denied in part. 
	This Court has also independently reviewed Applicant's claims in the -05 and -06
applications. These claims are without merit, and these applications are, accordingly, denied. 
 
Filed: September 26, 2012
Do not publish